Citation Nr: 0412347	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral flat feet, 
postoperative, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from September 1973 to 
April 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in part, denied the veteran's 
claim of entitlement to an increased rating for service-
connected bilateral flat feet.  

The veteran withdrew his appeal of the RO's denial of 
entitlement to a compensable rating for tonsillitis at his 
hearing before the undersigned Acting Veterans Law Judge in 
June 2003.  


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if any further action is required on the veteran's part.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002) became law.  Generally, the VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000.  The veteran's reopened claim for an increased rating 
for bilateral flat feet was received in July 2001.  Under the 
VCAA, upon submission of a substantially complete 
application, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility, and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  See 38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Concerning the content of the VCAA notice requirement, a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

Under 38 C.F.R. § 3.159(b), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records, medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO must obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

Furthermore, under 38 U.S.C.A. § 5103A(d)(1) (West 2002), VA 
must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
Fulfillment of the VA's statutory duty to assist the veteran 
includes the conduct of a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

The veteran was last afforded a VA examination of his feet 
for compensation purposes in November 2002.  Although 
reviewed the veteran's computer records, the examiner did not 
have access to the claims file.  

The veteran testified before the undersigned Acting Veterans 
Law Judge that his disability from bilateral flat feet had 
severely worsened during the two years preceding his hearing 
in June 2003.  He testified that despite being fitted with 
orthopedic shoes, his severe disability, including constant 
pain, from flat feet persisted.  He asserted that he had 
extreme tenderness on the plantar surfaces of his feet and 
inward eversion of his feet.  He had to get new orthopedic 
shoes every six months due to wear on such shoes.  He also 
asserted that he had cramping in his feet.  He indicated that 
he had been treated by a private podiatrist.  The veteran's 
representative asserted that such symptoms meet the criteria 
for the next higher rating of 50 percent for bilateral flat 
feet.  

This matter was certified to the Board in April 2003.  In 
June 2003, the veteran submitted evidence to the RO and 
requested that such evidence be sent directly to the Board.  
He waived consideration of such evidence by the agency of 
original jurisdiction.  In July 2003, the veteran, through 
his representative, submitted additional evidence to the RO, 
which the RO then forwarded to the Board.  The veteran did 
not waive his right to have such evidence considered in the 
first instance by the RO.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, VA 
regulations required the Board to refer such evidence to the 
RO for initial consideration and preparation of a 
supplemental statement of the case unless the appellant (or 
his representative) waived in writing initial RO 
consideration or unless the Board granted the benefit sought.  
See 38 C.F.R. § 20.1304(c) (2001).  The final rule that took 
effect on February 22, 2002, eliminated that provision.  See 
38 C.F.R. § 20.1304 (2002) (eliminating waiver requirement).  
As a result of the amendments made by the final rule, the 
Board could accept or obtain evidence not considered by the 
RO when the RO decided the claim being appealed and consider 
that evidence in making its decision without referring that 
evidence to the RO for initial consideration or obtaining the 
appellant's waiver.  38 C.F.R. §§ 19.9(a)(2), 20.1304 (2002).  
Because the Board could obtain or accept evidence and 
consider it without referring it to the RO for initial 
consideration, no supplemental statement of the case relating 
to such evidence needed to be issued.  Rather, the appellant 
was furnished a copy of the evidence obtained and provided 
with the opportunity to submit additional relevant evidence 
or argument within 60 days of the date of the Board's 
notification.  See 38 C.F.R. § 20.903(b).  

Before the veteran could be provided with a notice pursuant 
to 38 C.F.R. § 20.903(b), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid partly because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of initial RO consideration.  
The Federal Circuit Court held that this was contrary to the 
requirement of 38 U.S.C. § 7104(a) that all questions in a 
matter which is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Under the law, final decisions 
on appeals to the Secretary are made by the Board.  38 
U.S.C.A. § 7104(a) (West 2002).  

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for flat feet 
since July 2000.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.  All efforts to obtain 
these records should be fully documented.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
applicable legal precedent are satisfied.  
See 38 C.F.R. § 3.159.  In particular, the 
RO should request that the veteran furnish 
all evidence in his possession that bears 
on his claim for an increased rating for 
bilateral flatfeet.  

3.  The veteran should be afforded a VA 
podiatry examination to determine the 
current severity of his bilateral flat 
feet.  All indicated tests and diagnostic 
studies should be performed.  The examiner 
should express an opinion whether the 
veteran has pronounced symptoms such as 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasms of 
the tendo Achilles on manipulation, not 
improved by orthopedic shoes or 
appliances.  The claims folder should be 
made available to and reviewed by the 
examiner.  

4.  Then, the RO should again review the 
record and readjudicate the claim of 
entitlement to an increased rating for 
bilateral flat feet.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and given an appropriate period 
of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



